Case 1:19-cv-01630-LO-MSN Document 15 Filed 08/24/20 Page 1 of 12 PagelD# 113

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Jerome Steven Gordon, )
Petitioner, )
)

Vv. ) 1:19¢v1630 (LO/MSN)
)
James Beale, Warden, )
Respondent. )

MEMORANDUM OPINION

 

Jerome Steven Gordon (“Gordon” or “petitioner”), a Virginia inmate proceeding pro se,
has filed a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging the
constitutionality of his July 23, 2009 convictions in the Chesterfield County Circuit Court for
child pornography and carnal knowledge. Respondent has filed a Motion to Dismiss, with a
supporting brief, and Gordon has been notified of the opportunity to file responsive materials
pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975) and responded. [Dkt. Nos. 12
and 13]. Accordingly, this matter is now ripe for disposition. A review of the record in this
matter establishes that the respondent’s Motion to Dismiss must be granted, and the petition will
be dismissed with prejudice.

I. Procedural History

Gordon is currently confined pursuant to a final order of the Chesterfield County Circuit
Court dated November 2, 2009, convicting him of one count each of solicitation of child
pornography and carnal knowledge. Gordon was sentenced to serve thirty years in prison, with
eight years suspended, on the solicitation charge, and five years in prison on the carnal
knowledge charge for a total active sentence of 27 years in prison. (Commonwealth v. Gordon,
Case Nos. CRO9F00152-01 and CRO9F00165-02) (“R. at___”).. “Gordon did not appeal.

Gordon filed a petition for writ of habeas corpus in the Chesterfield County Circuit Court
Case 1:19-cv-01630-LO-MSN Document 15 Filed 08/24/20 Page 2 of 12 PagelD# 114

on November 5, 2010, which that court dismissed on January 26, 2012. Gordon v. Braxton,
Case No. CLIOHC-3053. The Supreme Court of Virginia refused the petition for appeal on
June 28,2012. Gordon v. Braxton, Record No. 120521.

On July 19, 2012, Gordon filed a § 2254 habeas petition in this Court raising claims of

ineffective assistance of trial counsel and that he was denied his right to appeal. Gordon v.

 

Braxton, Civil Action No. 1:12cv834. Gordon’s petition was dismissed on May 14, 2013, and
he appealed that dismissal to the United States Court of Appeals for the Fourth Circuit. The
Fourth Circuit granted a certificate of appealability and on March 3, 2015 remanded the matter
for an evidentiary hearing to determine if Gordon had been denied his right to appeal. Gordon_
v. Braxton, 780 F.3d 196 (4th Cir. 2015). Subsequently, this Court, by agreement of counsel,
directed respondent to seek a delayed appeal on behalf of Gordon. The Court of Appeals of
Virginia granted Gordon a belated appeal on September 16, 2016 and the § 2254 petition was
dismissed on November 14, 2016.

Gordon’s counsel filed a petition for appeal to the Court of Appeals of Virginia, and
Gordon filed a pro se supplemental petition for appeal. On July 21, 2017, the court denied the
petition, denied Gordon’s pro se supplemental petition, and granted Gordon’s counsel’s motion
to withdraw. Gordon v. Commonwealth, Record No. 1605-16-2, at 4 (Va. Ct. App. July 21,
2017) (citing Anders v. California, 386 U.S. 738 (1967)). The court denied Gordon’s petition
for rehearing on December 1, 2017. The Supreme Court of Virginia dismissed Gordon’s
petition for appeal in part and refused it in part on July 9, 2018. Gordon v. Commonwealth,
Record No. 180065.

Gordon filed a second state habeas petition in the Supreme Court of Virginia on or about
January 10,2019. The Supreme Court of Virginia dismissed that habeas petition on October 29,

2019. Gordon v. Beale, Record No. 190053.
Case 1:19-cv-01630-LO-MSN Document 15 Filed 08/24/20 Page 3 of 12 PagelD# 115

Gordon filed the instant § 2254 habeas petition on or about December 16, 2019, and

raises the following grounds:
(1) | Gordon’s appellate counsel was ineffective because she failed to argue
that his trial counsel was ineffective and failed to challenge the sufficiency

of the evidence to prove that he solicited child pornography. [Dkt. No. 1
at 16].

(2) Gordon’s appellate counsel was ineffective for raising “a weak claim”
when there was at least one “strong claim.” [Id.].

(3) | Gordon’s appellate counsel was ineffective when she failed to argue that
there was a conflict of interest between Gordon and his trial counsel. [Id.
at 18].
II. Exhaustion
“{A] federal court may not grant a writ of habeas corpus to a petitioner in state custody
unless the petitioner has first exhausted his state remedies by presenting his claims to the highest
state court.” Baker v. Corcoran, 220 F.3d 276, 288 (4th Cir. 2000). To satisfy the exhaustion
requirement, a petitioner “must have presented to the state court ‘both the operative facts and the
controlling legal principles.’” Kasi v. Angelone, 300 F.3d 487, 501-02 (4th Cir. 2002) (citation
omitted). Respondent admits claims 1, 2 and 3 are exhausted. [Dkt. No. 8 at 2].
Ul. AEDPA Standard
The Anti-terrorism and Effective Death Penalty Act of 1996 (AEDPA) abolishes de novo
review in federal habeas cases and requires deference to a state court’s decision on the merits
unless that decision was (1) contrary to, or an unreasonable application of a clearly established
Supreme Court decision, or (2) based on an unreasonable determination of facts. See 28 U.S.C.
§ 2254(d); Williams v. Taylor, 529 U.S. 362, 403-13 (2000). Under 28 U.S.C. § 2254(e)(1), a

federal court must presume a state court’s determination of facts is correct unless rebutted by

clear and convincing evidence. Sharpe v. Bell, 593 F.3d 372, 378 (4th Cir. 2010) (factual issue
Case 1:19-cv-01630-LO-MSN Document 15 Filed 08/24/20 Page 4 of 12 PagelD# 116

determined by state court “shall be presumed to be correct”); see also Sumner v. Mata, 455 U.S.

 

591, 591-93 (1983) (per curiam) (statutory presumption of correctness applies to state appellate
court’s rendition of historical facts).

Under the “unreasonable application” clause, the writ should be granted if the federal
court finds that the state court “identifies the correct governing legal principle from [the
Supreme] Court’s decisions but unreasonably applies that principle to the facts of the prisoner’s
case.” Id. The standard of reasonableness is an objective one. Id. at 410. The focus ofa
federal court under this standard “is now on the state court decision that previously addressed the
claims rather than the petitioner’s free-standing claims themselves.” McLee v. Angelone, 967
F. Supp. 152, 156 (E.D. Va. 1997). The Fourth Circuit recently stated that the

deference under § 2254 ensures “state proceedings are the central process, not
just a preliminary step for a later federal habeas proceeding.” Harrington v.
Richter, 562 U.S. 86, 103, (2011). Accordingly, we may grant habeas relief on
claims adjudicated on their merits in state court only if the adjudication “resulted
in a decision that was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court of the
United States” or “resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d); see also Cummings v. Polk, 475 F.3d 230,
237 (4th Cir. 2007).

Sigmon v. Stirling, 956 F.3d 183, 191 (4th Cir. 2020).
IV. Ineffective Assistance of Counsel Claims
The United States Supreme Court established a two-prong test a petitioner must meet to
state a claim of in effective assistance of counsel in Strickland v. Washington, 466 U.S. 668
(1984), and Strickland requires a petitioner to show deficient performance and prejudice. To
establish deficient performance, a petitioner must show that “counsel’s representation fell below

an objective standard of reasonableness,” id. at 688, and that the “acts and omissions” of counsel
Case 1:19-cv-01630-LO-MSN Document 15 Filed 08/24/20 Page 5 of 12 PagelD# 117

were, in light of all the circumstances, “outside the range of professionally competent
assistance,” id. at 690. In making such a determination, a federal habeas court “must be highly
deferential” and presume “that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689. “If counsel’s performance is found to have been deficient
under the first part of the Strickland standard, to obtain relief the petitioner must also show that
‘there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.’” Richardson v. Branker, 668 F.3d 128, 139 (4th Cir.
2012) (quoting Strickland, 466 U.S. at 694).

To establish Strickland’s performance prong, as applied to appellate counsel’s
ineffectiveness, a movant must first show that his “counsel’s representation fell below an
objective standard of reasonableness.” Strickland, 466 U.S. at 688. Counsel is “not obligated
to assert all nonfrivolous issues on appeal,” Bell v. Jarvis, 236 F.3d 149, 164 (4th Cir. 2000), and
courts presume that the appellate counsel “decided which issues were most likely to afford relief
on appeal,” Pruett v. Thompson, 996 F.2d 1560, 1568 (4th Cir. 1993).

In the context of a claim of ineffective assistance of appellate counsel, the “proceeding”
aspect of the prejudice prong “is the forum in which the petitioner’s appeal was heard.” Smith_
v. Robbins, 528 U.S. 259, 285-86 (2000) (holding, in context of an ineffective assistance of
appellate counsel claim, that the “prejudice” element of the Strickland standard is satisfied by a
showing of a reasonable probability defendant would have prevailed on appeal but for appellate
counsel’s deficient performance). ‘Generally, only when ignored issues are clearly stronger
than those presented, will the presumption of effective assistance of counsel be overcome.”
Smith, 528 U.S. at 288 (internal quotation marks and citation omitted).

The Supreme Court explained the impact of the deferential scope of federal habeas

5
Case 1:19-cv-01630-LO-MSN Document 15 Filed 08/24/20 Page 6 of 12 PagelD# 118

review with respect to claims of ineffective assistance of counsel decided by state courts
applying Strickland in Harrington, 562 U.S. at 101-02. Harrington explained that establishing
an error by the state court is insufficient under § 2254, because “[flor purposes of § 2254(d)(1),
‘an unreasonable application of federal law is different from an incorrect application of federal
law.” Id. at 101 (citation omitted). “[E]ven a strong case for relief does not mean the state
court’s contrary conclusion was unreasonable.” Id. at 102. As the Court succinctly stated, “[i]f
this standard is difficult to meet, that is because it was meant to be.” Id.

In applying Strickland, Harrington stated that a federal habeas court “must determine
what arguments or theories supported or, [if none were stated], could have supported, the state
court’s decision; and then it must ask whether it is possible fair minded jurists could disagree that
those arguments or theories are inconsistent with the holding in a prior decision of [the Supreme]
Court.” 562 U.S. at 102. Habeas relief is appropriate only if “there is no possibility fair
minded jurists could disagree that the state court’s decision conflicts with [the Supreme] Court’s
precedents.” Id. The Court noted that, even without § 2254’s deference, the Strickland
standard “is a most deferential one.” Id. at 105; see Morva v. Zook, 821 F.3d 517, 528 (4th Cir.
2016) (double-deference standard effectively limits federal review “to a determination of

‘whether there is any reasonable argument that counsel satisfied Strickland’s deferential

 

standard.”’’) (citations omitted); see also Johnson v. Sec’y. DOC, 643 F.3d 907, 911 (11th Cir.
2011) (given “[dJouble deference ... it will be a rare case in which an ineffective assistance of
counsel claim that was denied on the merits in state court is found to merit relief in” federal
habeas).

V. Analysis

In claim 1, Gordon alleges that his appellate counsel was ineffective because she failed to

6
Case 1:19-cv-01630-LO-MSN Document 15 Filed 08/24/20 Page 7 of 12 PagelD# 119

argue on appeal that his trial counsel was ineffective and because he had not challenged the
sufficiency of the evidence to prove that he had solicited child pornography. His allegations are
premised on the fact that no pictures or photographs were recovered or found when the police
executed a search warrant at his home. The crimes to which he pleaded guilty, however, did not
require proof that photographs were actually taken, but even if such proof were required the
proffer established that they had been taken.

To be guilty of criminal solicitation in Virginia, the prosecution needed to establish that
Gordon had attempted “‘to incite another to commit a criminal offense.” Branche v.
Commonwealth, 489 S.E.2d 692, 697 (Va. Ct. App. 1997). “It is immaterial whether the
solicitation has any effect and whether the crime solicited is in fact committed .... The gist of

[the] offense is incitement.’” Id. (quoting Huffman vy. Commonwealth, 284 S.E.2d 837, 840

 

(Va. 1981)). “‘The act of solicitation may be completed before any attempt is made to commit

the solicited crime.”” Brooker v. Commonwealth, 587 S.E.2d 732, 734 (Va. Ct. App. 2003)

(citation omitted). Solicitation of child pornography, therefore, did not require that “pictures”

exist. Indeed, the existence of pictures or photographs are neither alleged in the indictment! nor

included within the pertinent portion of the criminal statute. Accordingly, there was no legal

basis to challenge the sufficiency of the evidence regarding solicitation of child pornography.
Gordon argued in his state habeas petition that he had told his trial and appellate

attorneys that because no photographs were admitted into evidence and that no pictures existed

 

1 Gordon was indicted for violating Virginia Code § 18.2-374.1. The indictment stated that
Gordon did “unlawfully and feloniously accost, entice or solicit C. G., a minor child more than
seven years his junior, with the intent to induce such person to perform in or be the subject of
child pornography....” (R. at 1).
Case 1:19-cv-01630-LO-MSN Document 15 Filed 08/24/20 Page 8 of 12 PagelD# 120

that he “had not violated” Virginia Code § 18.2-374.1. Gordon v. Beale, Record No. 190053,
Rec. at 84. (“Hab.R.at___”). Gordon alleged in his state habeas petition that because no
pictures were found that there “was no factual basis for” his plea to the “charge of ‘solicitation of
child pornography.’” (Hab. R. at 84). The Supreme Court of Virginia rejected Gordon’s
argument that his appellate counsel was deficient and dismissed claim 1 finding that:

[t]he record, including the transcripts from petitioner’s plea and sentencing
hearing, demonstrates the factual basis for petitioner’s pleas included that a
fifteen-year-old boy was playing basketball at a park when petitioner approached
him and asked if he could join the game. While they played, petitioner remarked
the boy could be a model and told the boy he was a modeling scout. The boy
agreed to go with petitioner to a hotel room so petitioner could photograph him.
Petitioner had the boy take off his clothes and engage in various sexualized poses
while petitioner purported to take pictures. Petitioner then performed oral sex on
the boy. Petitioner and the boy left the hotel room, went to a store, purchased
more disposable cameras, and returned to the hotel room to take additional
photographs. Petitioner then drove the boy to a convenience store and paid him
for the photographs. Considering that this uncontested factual proffer supplied
an adequate factual basis for petitioner’s conviction of possessing child
pornography, appellate counsel could have reasonably determined that trying to
challenge the validity of petitioner’s plea or conviction for the first time on appeal
based on the absence of child pornography in petitioner’s possession would be
futile.... Similarly, because petitioner’s sentence was within the statutory limit
for his offense, appellate counsel could have reasonably determined she would not
prevail by raising an unpreserved challenge to petitioner’s sentence based on the
lack of child pornography in petitioner’s possession.

(Hab. R. at 287) (footnote added).

In Virginia, a defendant’s statements and conduct may, in some instances, be sufficient to
establish a defendant’s possession of an item even though the witness does not see the item and
the item is not recovered. See Powell v. Commonwealth, 602 S.E.2d 119, 121 (Va. 2004)
(affirming conviction for use of a firearm even though no firearm was seen or recovered); see_
also Commonwealth v. Moseley, 799 S.E.2d 683, 686 (Va. 2017) (“the combined force of many

concurrent and related circumstances ... may lead a reasonable mind irresistibly to a
Case 1:19-cv-01630-LO-MSN Document 15 Filed 08/24/20 Page 9 of 12 PagelD# 121

conclusion.”) (citation omitted). The Supreme Court of Virginia could have determined from
the proffer that Gordon took photos of the victim in the hotel room, which supports its
conclusion that counsel was reasonable in not pursing the matter on appeal.

Regarding the portion of claim 1 that alleges appellate counsel was ineffective because
she failed to argue on appeal that trial counsel was ineffective for not raising during the plea and
sentencing hearings that no images of child pornography were found in his home, the Supreme
Court of Virginia found that Gordon had failed to establish deficient performance or prejudice.

“Appellate counsel could have reasonably determined claims of ineffective

assistance of counsel would not be cognizable on direct appeal. See McGinnis v.

Commonwealth, 296 Va. 489, 495 n.1 (2018) (“Since the repeal of [Code § 19.2-

317.1] we have consistently held that claims of ineffective assistance of counsel,

even if asserted during proceedings in the circuit court, are not reviewable on

direct appeal, but must be raised in a petition for a writ of habeas corpus after

exhaustion of all appellate remedies).

(Hab. R. at 288).2- Gordon appears to concede this portion of the Supreme Court of Virginia’s
ruling was correct. [Dkt. No. 12 at 4].

The Supreme Court of Virginia’s dismissal of claim 1 was neither contrary to, nor an

unreasonable application of, Supreme Court precedent and was not based on an unreasonable

 

2 Gordon’s assertions that his sentence would not have been as severe if counsel had argued to
the trial court that no photographs had been recovered has no merit. The trial judge was aware
there were no photographs recovered from trial counsel’s proffer at the plea hearing. (Hab. R. at
251). Moreover, the record establishes that the trial judge deviated from the guidelines because
Gordon had a “troubling” “pattern of ... behavior over a “twenty-year period” where Gordon had
reoffended. The trial judge determined Gordon was a “long term threat” and exceeded the
sentencing guidelines because of his record and the circumstances of the offense. (Trial R. at
51). Gordon’s reliance on a negligibly relevant fact (no pictures were found), that the trial judge
had been advised of, would not have negated the impact of a criminal record that the trial judge
characterized as “troubling” and “despicable” (10/20/09 Tr. at 26), and an unfavorable
psychosexual evaluation that concluded that Gordon was “a very high risk for future offenses,
even with treatment.” (Hab. R. at 65).
Case 1:19-cv-01630-LO-MSN Document 15 Filed 08/24/20 Page 10 of 12 PagelD# 122

determination of the facts.?

In claim 2, Gordon alleges that his appellate counsel was ineffective because she raised a
“weak” claim and failed to raise a “strong” claim. The alleged strong claim is that the proffer
did not support the plea to the solicitation of child pornography because no images of child
pornography were found in his home. As noted in discussing claim 1, petitioner’s strong claim
had no merit. Accordingly, the Supreme Court of Virginia’s dismissal of claim 2 was neither
contrary to, nor an unreasonable application of, Supreme Court precedent and was not based on
an unreasonable determination of the facts.

In claim 3, Gordon argues that his appellate counsel was ineffective for failing to argue
that his trial counsel had a conflict of interest. The Supreme Court of Virginia found that
Gordon had failed to satisfy either prong of Strickland holding that “this claim satisfies neither
the ‘performance’ nor the ‘prejudice’ prong of the two-part test enunciated in Strickland.
Appellate counsel could have reasonably determined claims of ineffective assistance of counsel
would not be cognizable on direct appeal. See McGinnis, 296 Va. At 495 n.1.” (Hab. R. at
288). The Supreme Court of Virginia’s dismissal of claim 3 was neither contrary to, nor an
unreasonable application of, Supreme Court precedent and was not based on an unreasonable

determination of the facts.*

 

3 The Supreme Court of Virginia held that to the extent Gordon attempted to allege that trial
counsel was ineffective for not raising the issue that the evidence was insufficient to support his
conviction for solicitation of child pornography at trial and sentencing was “barred by Virginia
Code § 8.01-654(B)(2) and Dorsey v. Angelone, 261 Va. 601, 604 (2001)” because the facts
upon which it was based were known to petitioner before he filed his “first petition for a writ of
habeas corpus [and] were not previously raised.” (Hab. R. at 286). The claim set forth in the §
2254 habeas petition is limited to allegations of ineffective assistance of appellate counsel.

4 The Supreme Court of Virginia held that, to the extent Gordon attempted to allege that his and
trial counsel had an “irreconcilable conflict of interest” because of Gordon’s “mistrust [and]

10
Case 1:19-cv-01630-LO-MSN Document 15 Filed 08/24/20 Page 11 of 12 PagelD# 123

ae

In his response to the Motion to Dismiss, Gordon requested an evidentiary hearing, to
establish “that no photographs of any kind” were recovered by the police; “that no images of
child pornography were discovered at plea hearing;” and he concludes by stating that he “has
establish[ed] ineffective assistance of appellate and trial counsel” based upon “the transcripts,
exhibits, briefs and affidavit.” [Dkt. No. 11 at 6, 7, 8]. Gordon’s response merely seeks to
relitigate legal and not factual matters resolved against him in state habeas. See Bennett v.
Angelone, 92 F.3d 1336, 1347 (4th Cir. 1996) (denying petitioner’s request for an evidentiary
hearing because he “add[ed] nothing ‘additional” to the factual mix already before the district
court”). Asa result, the Court finds that an evidentiary hearing is not required because the facts
in the existing record are sufficient to resolve the legal issues raised. See, e.g., Rule 8 of the

Rules Governing Section 2254 Cases; Beaver v. Thompson, 93 F.3d 1186, 1190 (4th Cir. 1996).

 

misgivings” after trial counsel had advised him to plead to solicitation of child pornography
despite Gordon’s “protestations of innocence,” that the claim was “barred by Code § 8.01-
654(B)(2) and Dorsey, 261 Va. at 604” because the facts upon which it was based were known to
petitioner before he filed his “first petition for a writ of habeas corpus [and] were not previously
raised.” (Hab. R. at 288). The claim set forth in the § 2254 habeas petition is limited to an
allegation of ineffective assistance of appellate counsel.

11
Case 1:19-cv-01630-LO-MSN Document 15 Filed 08/24/20 Page 12 of 12 PagelD# 124

VI. Conclusion
For the foregoing reasons, respondent’s Motion to Dismiss [Dkt. No. 6] is granted, this
petition must be dismissed with prejudice, and the motion for an evidentiary hearing [Dkt. No.

11] is denied. An appropriate Order and judgment shall issue.

Entered this oy" day of A ug 2020.

Alexandria, Virginia

it SO,
Liam O’Grady =

United States District Judge
